Exhibit 16.1 Weaver & Martin, LLC May 13, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Excaliber Enterprises, Ltd. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Excaliber Enterprises, Ltd. to be filed May 16, 2011. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ Weaver & Martin LLC Weaver & Martin, LLC
